*463ON 'REHEARING.
Ellison, J.
We are cited to the case of Harris v. Hunt, 97 Mo. 571, as decisive of this controversy. That case presents a new question not noticed in Karnes v. Alexander, supra, or in the original opinion herein. But it does not meet this case from the fact that in that case it is admitted that Kansas City is in Kaw township, and that the justice of the peace who rendered the judgment in that case had his office in Kansas City, while in this case no such admission is made. So, while there is a recital in this case that the judgment was rendered before a justice of the peace within and for Kaw township, it not being admitted that Kansas City is a part of, or is within, Kaw township, and we not being able to take judicial notice of that fact (Backenstoe v. Railroad, 86 Mo. 492), there is nothing to show, in this case, as there was in Harris v. Hunt, that the justice rendering the judgment was a justice of the peace in Kansas City.
The judgment, with the concurrence of Smith, P.’ J., is reversed.